DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed in a request for continued examination on 08 March 2021. Claims 1, 3-7, 14 and 16-21 are pending in the application. Claims 1, 3-4, 14 and 16-17 are amended; claims 2, 8-13 and 15 are cancelled; and claim 21 is new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2017/0215102 A1) in view of Vlachou et al. “LTERadar: Towards LTE-Aware Wi-Fi Access Points”.

Regarding claim 1, Hassan discloses a system comprising: 
(Fig. 1 controller 104, [0021]-[0022]; Fig. 6, [0048]-[0050], [0019] and [0032]), the set of actions comprising: 
receiving, at a centralized controller from a wireless access point (AP) of a non-cellular wireless network, an interferer airtime estimate for a wireless channel shared by the cellular network and the non-cellular wireless network and a packet error rate (PER) for at least one client device in communication with the AP via the wireless channel (Fig. 2, step 204, [0019], [0025], [0028]-[0029], [0036] disclosing using metrics such as packet error rate of devices operating in the 802.11 network (e.g. PAS 110-114 and wireless devices 116) and duty cycle, likely persistence or time duration of the interference to determine if the interference is aggressive; Fig. 3 306, [0038] disclosing the controller 104 bases the interference aggressiveness determination based on received measurements performed at the access points 110-114A operating according to 802.11 WLAN standards experiencing interference from a cellular system (LTE) operating in the same band); 
determining that the interferer airtime estimate satisfies a predefined airtime-threshold condition ([0028]-[0029] disclosing the determination that interference is aggressive is by detecting interference at certain threshold exists; [0019] based on duty cycle, likely persistence or time duration); 
determining that the PER satisfies a predefined PER-threshold condition ([0028] disclosing the determination that interference is aggressive is by detecting interference of packet error rate at certain threshold exists); 
modifying the behavior of the AP to use for wireless communications based on the satisfaction of the airtime-threshold condition and the satisfaction of the PER-threshold condition; and sending a message to the AP indicating how the allocation has been modified (Fig. 2, [0032]-[0033] disclosing using appropriate signal exchanges the operating parameters of the wireless network are made in response to the determination that the interference is aggressive; Fig. 3A, 310,[0039]-[0040] disclosing the controller 104 instructs APs 110-114 to modify the behavior responsive to the determination of the existence of aggressive interference).
Hassan does not disclose the following; however Vlachou discloses determining whether the wireless channel is a primary wireless channel or a secondary wireless channel, when the wireless channel is the secondary wireless channel, determining a bandwidth-switching score by dividing the interferer airtime estimate by a quotient of a prospective bandwidth for the AP and a current bandwidth for the AP, wherein the prospective bandwidth is narrower than the current bandwidth; upon determining that the bandwidth-switching score meets a predefined score-threshold condition, sending the message to the AP to indicate that the allocation has been changed from the current bandwidth to the prospective bandwidth (pp 17-18 discussion under “LTE Interference Mitigation:”; See also pg. 8, Section 3.3 disclosing primary wireless channels and secondary wireless channels; and identifying the impact on Wi-Fi performance is more severe when Long Term Evolution on unlicensed spectrum (LTE-U) uses Wi-Fi’s primary channels vs LTE-U using Wi-Fi’s secondary channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Goldsmith because the teaching lies in Vlachou allows for efficient channelization and interference-aware bandwidth adaptation.

Regarding claim 3, Vlachou further discloses the system of claim 1, wherein the predefined score-threshold condition is that the bandwidth-switching score is greater than or equal to one (pp 17-18 discussion under “LTE Interference Mitigation:”).
Regarding claims 14 and 16, the claims are directed towards the method performed by the system of claims 1 and 3; therefore, claims 14 and 16 are rejected on the grounds presented above for claims 1 and 3.

Regarding claim 21, the claim is directed towards a non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to perform the method of the system of claim 1; therefore, claim 21 is rejected on the grounds presented above for claim 1.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2017/0215102 A1) in view of Vlachou et al. “LTERadar: Towards LTE-Aware Wi-Fi Access Points” further in view of Goldsmith (US 2013/0272285 A1).

Regarding claim 4, Hassan in view of Vlachou discloses the system of claim 1, but does not disclose the following; however, Goldsmith discloses wherein the wireless channel is primary, and wherein modifying the allocation of wireless bandwidth for the AP comprises deallocating the wireless channel from the AP and allocating a different wireless channel to the AP ([0042]-[0049] disclosing dynamically adjusting the primary and secondary channels of the APs to minimize interference from sources not under control of the Wi-Fi network manager 302).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Hassan with that of Goldsmith because this can overcome problems such as low throughput and poor end-user experience in dense deployments ([0022]).
Regarding claim 17, the claim is directed towards the method performed by the system of claim 4; therefore, claim 17 is rejected on the grounds presented above for claim 4.

Claims 5-6 and 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2017/0215102 A1) in view of in view of Vlachou et al. “LTERadar: Towards LTE-Aware Wi-Fi Access Points” further in view of Eryigit et al. (US 2018/0212827 A1).

Regarding claim 5, Hassan in view of Vlachou discloses the system of claim 1 but does not disclose the following; however, Eryigit discloses, wherein the interferer airtime estimate is an exponential moving average of measurements collected at the AP over a channel-scan period of a predefined length ([0085]-[0086] and [0091] disclosing collecting airtime information including Uit as interference airtime; [0087] Uit collected and reported according to a reporting period, for example a minute; [0092], [0094] calculating an exponential moving average of Uit values from the reporting period (seen by examiner as the channel-scan period)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the techniques taught by Eryigit because this ensures efficient network operation when faced with interference ([0003]).

Regarding claim 6, Eryigit further suggests the system of claim 5, wherein the set of actions further comprises: upon detecting that an amount of time equal to two multiplied by the predefined length channel-scan period has elapsed since the channel-scan period ended, reallocating a section of the wireless bandwidth that was deallocated by the modification (Id. and; [0088], Fig. 14, [0120]-[0121] In a dynamic allocation, the channels will be re-allocated as necessary. The exemplary embodiment discloses reports are generated every minute and subsequently the device makes channel decisions. As such, this would suggest to one of ordinary skill in the art that the decisions are made according to the reporting period and integer multiples of the reporting period).

Regarding claims 18 and 19, the claims are directed towards the method performed by the system of claims 5 and 6; therefore, claims 18 and 19 are rejected on the grounds presented above for claims 5 and 6.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2017/0215102 A1) in view of in view of Vlachou et al. “LTERadar: Towards LTE-Aware Wi-Fi Access Points” further in view of Ponnuswamy (US 2011/0243021 A1)

Regarding claim 7, Hassan in view of Vlachou discloses the system of claim 1 but does not disclose the following; however Ponnuswamy discloses, wherein the predefined airtime-threshold condition is that the interferer airtime estimate indicates that an interferer was transmitting on the wireless channel during at least half of a channel-scan period for which the AP calculated the interferer airtime estimate ([0027] coexist with 50% duty cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the techniques of Ponnuswamy in the invention of Hassan because this removes the need for expensive and complex spectrum analyzers and removes the need for air monitors or spectrum monitors while making intelligent decisions on channel selection when faced with interference ([0004]-[0007]).

Regarding claim 20, the claim is directed towards the method performed by the system of claim 7; therefore, claim 20 is rejected on the grounds presented above for claim 7.
Response to Arguments
Applicant's arguments filed 08 March 2021, hereafter “remarks”, have been fully considered but they are not persuasive.
Applicant argues the reference of record Vlachou et al., “LTERadar: Towards LTE-Aware Wi-Fi Access Points”, is disqualified as prior art under 35 U.S.C. § 102 (a)(1) by the exceptions under 35 U.S.C. § 102 (b)(1). (See remarks pg. 8). The argument appears to be an assertion of an exception under 35 U.S.C. § 102(b)(1)(A) because the joint inventors of the instant application are part of the group of authors of the prior art reference of record. The prior art reference of record includes more authors beyond the joint inventors of the instant application; therefore, the publication has been properly treated as prior art under 35 U.S.C. § 102 (a)(1).
“If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1). (See MPEP 2153.01(a)).
Applicant is advised that, “[t]he Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130 ) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a)  due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor disclosure. (See MPEP 2153.01(a)).
The exception provided under 35 U.S.C. § 102(b)(1)(B) applies to intervening disclosures, in that 102(b)(1) states that “[a] disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if…(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor." (See MPEP 2152, emphasis added).  As such, the exception under 35 U.S.C. § 102(b)(1)(B) does not apply in this circumstance.
Applicant appears to argue the reference of record Vlachou et al., “LTERadar: Towards LTE-Aware Wi-Fi Access Points”, is disqualified as prior art under 35 U.S.C. § 102 (a)(2) by the exceptions under 35 U.S.C. § 102 (b)(2)(C). (See remarks pg. 8). In order for a publication to qualify as prior art under 35 U.S.C. § 102(a)(2), the reference must be “a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.” That is to say the reference of record Vlachou et al. does not qualify as a reference under 35 U.S.C. § 102(a)(2). As such, exceptions under 35 U.S.C. § 102(b)(2) are not applicable in this circumstance. 
For these reasons, applicant’s remarks are insufficient to disqualify the prior art reference of record Vlachou et al.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461